Exhibit 10.2

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (the “Amendment”), is made as of
May 1, 2006, by and between Impac Funding Corporation, a California Corporation
(“Employer”), and Richard J. Johnson, an individual (“Employee”).  Capitalized
terms used herein and not defined shall have the meanings given to them in the
Employment Agreement, as amended (the “Employment Agreement”), dated as of April
1, 2003, between Employer and Employee.

Intending to be legally bound hereby, the parties hereto agree to amend the
Employment Agreement as follows:

1.             Section 1.1 of the Employment Agreement is hereby amended and
restated in its entirety as follows:

“1.1  Employer hereby employs Employee and Employee hereby accepts such
employment full-time (subject to those exceptions, if any, set forth below) as
Executive Vice President and Chief Operating Officer to perform the duties set
forth in Exhibit A, attached hereto and, subject to Section 2.2(i), to perform
such other duties or functions as are reasonably required or may be prescribed
from time to time or as otherwise agreed.  Employee shall render his services by
and subject to the instructions and under the direction of Employer’s Chief
Executive Officer to whom Employee shall directly report.”

2.             Exhibit A is hereby amended and replaced in its entirety with
Exhibit A2 attached hereto.

IN WITNESS WHEREOF, this Amendment No. 2 to Employment Agreement is executed as
of the day and year first above written.

 

“EMPLOYER”

 

 

IMPAC FUNDING CORPORATION,

 

 

a California corporation

 

 

By:

/s/ William S. Ashmore

 

 

 

Name:

William S. Ashmore

 

 

 

Title:

President

 

 

 

“EMPLOYEE”

 

 

 

By:

/s/ Richard J. Johnson

 

 

 

 

Richard J. Johnson

 

 


--------------------------------------------------------------------------------




Exhibit A2

JOB DESCRIPTION AND RELATED ENTITIES

Responsible for planning, coordinating and directing in the operational and
financial affairs of the Organization,.  For purposes of this Exhibit A2,
“Organization” means Employer and any affiliates or related entities of Employer
for whom Employee is requested to provide services pursuant to the Employment
Agreement, as amended by and between Employer and Employee dated as of April 1,
2003 (the “Agreement”).  Provide management and the Board of Directors of
Employer and all of the entities within the Organization with meaningful and
timely information regarding the Organization’s operations  performance. 
Monitor compliance with applicable laws, rules, and regulations related to
performance of the Organization, and implement and oversee programs designed to
ensure such compliance.  Serve on the Asset Liability Committee of Impac
Mortgage Holdings, Inc. (“IMH”) and administer and oversee its interest rate
risk management of IMH’s balance sheet.  Recommend and implement asset/liability
and tax strategies to improve financial performance.   Provide appropriate
financial analysis of investment, merger and acquisition alternatives. Manage
the staff of exempt and non-exempt employees.  Perform supervisory duties to
include: hiring, corrective action, performance appraisals, salary reviews,
counseling, work scheduling, training, and budgeting.  Oversee and manage the
Organization’s information technology (“IT”) department.  Oversee and approve IT
projects and allocation of resources and approval of all IT related capital
expenditures.    In addition he shall be responsible to perform those duties and
functions that are normally consistent with this position.

In consultation and coordination with the Chief Executive Officer and the Board
of Directors of Employer and, as the case may be, the Chief Executive Officer
and the Board of Directors of other entities within the Organization, the COO’s
responsibilities include participating in the oversight, management and
administration of the following areas for the Organization, either directly or
through supervision of senior managers charged with primary responsibility for
such areas: finance; personnel; organization and administration; legal
compliance; development, promotion and delivery of the Organization’s products
and services; planning and budgeting; policy development; evaluate and report on
the Organization’s performance.

Employee acknowledges, understands and agrees that Employee will be requested by
Employer to devote some or all of Employee’s time and effort during the term of
employment pursuant to the Agreement (and consistent with the above job
description) to the business of Employer’s affiliates or related entities
pursuant to certain agreements and relationships between and among Employer and
such affiliates or related entities.  Such affiliates and related entities
include, but are not limited to, the following: Impac Mortgage Holdings, Inc.,
Impac Commercial Capital Corp., Impac Warehouse Lending Group, IMH Assets Corp.,
Impac Lending Group, Impac Secured Assets Corp., Impac Mortgage Acceptance
Corp., Impac Commercial Capital Corporation, and Impac Foundation.

Employee further understands and acknowledges that, pursuant to the Agreement,
Employee may be directed by Employer to provide services consistent with the
above job descriptions to additional real estate investment trusts or other
entities which Employer establishes or with which Employer affiliates or becomes
related and for which there exists an agreement with Employer or any of the
above entities to provide such services.

 


--------------------------------------------------------------------------------